9. European Road Safety Action Programme - Mid-Term Review (vote)
- following the vote
(DE) Mr President, it may be that we did not inform you in good time, but this report is the latest from Mrs Hedkvist Petersen, and its subject matter, road safety, something in which she has always taken a great interest. We would like to take this opportunity to thank Mrs Hedkvist Petersen for the work she has done in this House over recent years.
(Applause)
Mrs Hedkvist Petersen, such lively applause entitles the President to thank you, with quite especial warmth, for the work you have done and to wish you all the best in every way. I extend to you the warmest congratulations on this splendid report and wish you, personally, all the best.